 1

 2

 3

 4

 5

 6

 7
                        UNITED STATES DISTRICT COURT
 8
                                EASTERN DISTRICT OF CALIFORNIA
 9

10   RICARDO TORRES,                                  Case No. 1:17-cv-00888-SAB

11                 Plaintiff,                         ORDER REQUIRING PARTIES TO EITHER
                                                      FILE DISPOSITIONAL DOCUMENTS OR
12          v.                                        SHOW CAUSE WHY THIS ACTION
                                                      SHOULD NOT BE DISMISSED FOR
13   LA FAVORITA BROADCASTING, INC. et                FAILURE TO COMPLY WITH A COURT
     al.,                                             ORDER FOLLOWING SETTLEMENT OF
14                                                    THE ACTION
                   Defendants.
15                                                    (ECF No. 87)

16                                                    FIVE DAY DEADLINE

17

18         On August 10, 2020, a notice of settlement was filed in this matter and the parties were

19 ordered to file dispositive documents within ninety days of August 11, 2020. (ECF Nos. 80, 81.)
20 The parties filed joint status reports on November 9, 2020; December 30, 2020; and March 31,

21 2021, requesting an extension of time to file dispositive documents and the requests were

22 granted. (ECF Nos. 82, 83, 84, 85, 86, 87.) The March 31, 2021 status report stated that the

23 regulatory application was filed around February 22, 2021. (ECF No. 86.) The parties requested

24 an extension of time until May 31, 2021 stating that the application should be completed within

25 forty five days but could take longer due to the pandemic. (Id.) On April 1, 2021, the Court

26 granted the request and the parties were ordered to file dispositive documents by May 31, 2021.
27 (ECF No. 87.)

28         The deadline to file dispositive documents has passed and the parties have not complied


                                                  1
 1 with or otherwise responded to the April 1, 2021 order. The parties have now been provided

 2 with nine months in which to finalize the settlement of this action.

 3          Local Rule 110 provides that “[f]ailure of counsel or of a party to comply with these

 4 Rules or with any order of the Court may be grounds for imposition by the Court of any and all

 5 sanctions . . . within the inherent power of the Court.” The Court has the inherent power to

 6 control its docket and may, in the exercise of that power, impose sanctions where appropriate,

 7 including dismissal of the action. Bautista v. Los Angeles County, 216 F.3d 837, 841 (9th Cir.

 8 2000).

 9          Accordingly, IT IS HEREBY ORDERED that, within five (5) days of the date of entry of

10 this order, the parties shall either 1) FILE dispositional documents; or 2) SHOW CAUSE in

11 writing why this action should not be dismissed for their failure to comply with the Court’s order

12 as the matter has settled.

13
     IT IS SO ORDERED.
14

15 Dated:     June 2, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
